DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections

Claim 31 is objected to because of the following informalities: 
a) in clam 31, step (5), the word – it – should be inserted between “placing” and “in”; and

b) in clam 31, step (15), the word – it – should be inserted between “putting” and “in”; and

c) in clam 31, step (15), the word – it – should be inserted between “removing” and “from”.

Appropriate correction is required.
Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 28 is for “[a]n electrochemical sensor”, that is, for a device, yet the claim ends with the limitation “wherein under the conditions of light on and light off, said electrochemical sensor is used to identify individual gases in a gas mixture composed of toluene, benzene and formaldehyde.[italicizing by the Examiner]”, that is a method limitation.  So claim 28 is indefinite because if it were published in a patent the public would not whether they had to perform the method step in order to infringe the device. 

b) claim 28 is indefinite because it recites a use of the device at the end of the claim (ending “wherein” clause) that does not include any steps for implementing this use.  See MPEP 2173.05(q).

c) claim 28 recites the limitation “wherein each of said reference electrode and said three sensing electrodes has a center point, said center points of said reference electrode and said three sensing electrodes are connected to form a square that can overlap. with said top surface of the YSZ solid electrolyte layer after being enlarged…”  Is Applicant actually requiting that the center points of said reference electrode and said three sensing electrodes be physically connected to each other, for example, electrically, in which case the electrodes will all be shorted, or is Applicant referring to an abstract connection of center points? In either case it  is not clear what structural restriction is implied by this limitation.  

d) claim 28 is for an electrochemical sensor, that is, a device.  However, claim 28 recites the limitation “wherein each of said reference electrode and said three sensing electrodes has a center point, said center points of said reference electrode and said three sensing electrodes are connected to form a square that can overlap. with said top surface of the YSZ solid electrolyte layer after being enlarged…[italicizing by the Examiner]”  “After being enlarged” implies performing one or more method steps.  It claim 28 was published in a patent the public would not know whether they would have to perform the method step or steps of enlarging the YSZ solid electrolyte in order to infringe the claimed sensor   

e) claim 28 is for an electrochemical sensor, that is, a device.  However, claim 28 recites the limitation “wherein each of said reference electrode and said three sensing electrodes has a center point, said center points of said reference electrode and said three sensing electrodes are connected to form a square that can overlap. with said top surface of the YSZ solid electrolyte layer after being enlarged…[italicizing by the Examiner]”  What is the original size of the top surface of the YSZ solid electrolyte layer before it has been enlarged?


f) claim 28 recites the limitation “wherein under the conditions of light on and light off, said electrochemical sensor is used to identify individual gases in a gas mixture composed of toluene, benzene and formaldehyde.”  It is not clear whether this limitation requires that the electrochemical sensor be able to identify toluene, benzene and formaldehyde in a gas mixture or that if toluene, benzene and formaldehyde were present in a gas mixture that the sensor could identify one or more other gases in the mixture, that is, toluene, benzene and formaldehyde are interferants.

g) claim 29 recites “wherein said heating plate is made of alumina.”.  Does this limitation mean that the heating plate consists of alumina, that is, only of alumina? 

h) claim 31 is for “[a] method for preparing an electrochemical sensor” that contains the limitation “wherein under the conditions of light on and light off, said electrochemical sensor is used to identify individual gases in a gas mixture composed of toluene, benzene and formaldehyde; wherein said preparation method comprises the steps of: . . . .[italicizing by the Examiner]”  It is not clear whether claim 31 actually requires performing the  step of identifying individual gases in a gas mixture composed of toluene, benzene and formaldehyde.

i) claim 31 is indefinite because it recites a use of the electrochemical sensor (“wherein under the conditions of light on and light off, said electrochemical sensor is used to identify individual gases in a gas mixture composed of toluene, benzene and formaldehyde; . . . .”) that does not include any steps for implementing this use.  See MPEP 2173.05(q).

j) claim 31 is indefinite because it is not clear whether the limitation (“wherein under the conditions of light on and light off, said electrochemical sensor is used to identify individual gases in a gas mixture composed of toluene, benzene and formaldehyde; . . . .” requires that the electrochemical sensor be able to identify toluene, benzene and formaldehyde in a gas mixture or that if toluene, benzene and formaldehyde were present in a gas mixture that the sensor could identify one or more other gases in the mixture, that is, toluene, benzene and formaldehyde are interferants.

 k) in claim 31 what is meant by  “(1) preparing said YSZ solid electrolyte layer and said heating plate of corresponding size according to a design size requirement; . . . .”?  Both “corresponding size” and “a design size requirement” are indefinite.

l) in claim 31 what is meant by  “(3) mixing manganese dioxide powder and said terpineol slurry in an agate mortar at a mass ratio of 1 : 1.5 and achieving a uniform grind to form a first slurry; . . . .” ? The term “uniform grind” is indefinite.

m) claim 31 recites the limitation “ each of said reference electrode and said three sensing electrodes has a center point, said center points of said reference electrode and said three sensing electrodes are connected to form a square that can overlap. with said top surface of the YSZ solid electrolyte layer after being enlarged…[italicizing by the Examiner]”  What is the original size of the top surface of the YSZ solid electrolyte layer before it has been enlarged?
n) claim 31 recites the limitation “ each of said reference electrode and said three sensing electrodes has a center point, said center points of said reference electrode and said three sensing electrodes are connected to form a square that can overlap. with said top surface of the YSZ solid electrolyte layer after being enlarged…”  Is Applicant actually requiting that the center points of said reference electrode and said three sensing electrodes be physically connected to each other, for example, electrically, in which case the electrodes will all be shorted, or is Applicant referring to an abstract connection of center points? In either case it  is not clear what structural restriction is implied by this limitation.  

p) in claim 31 what is meant by  “(4) using silk-screen printing technology to print said first slurry at a position designed for the reference electrode on the top surface of said YSZ solid electrolyte layer according to a design size to obtain a first product with a prototype of said reference electrode; . . . .”?  The phrases “at a position designed for” and “design size” are indefinite.

q) in claim 31 it is not clear what is meant by “(5) putting the first product obtained by step (4) into a dry box to dry at 130'C for 12 hours, before placing [it] in a sintering furnace to sinter at 1400*C for 2 hours and cooling to room temperature, and said reference electrode is formed on said top surface of said YSZ solid electrolyte layer; . . . .”  Does the clause “and said reference electrode is formed on said top surface of said YSZ solid electrolyte layer” mean – so forming said reference electrode on the top surface of said YSZ solid electrolyte layer from the prototype produce by step (4) -- ? 

r) in claim 31, step (6), what is meant by “a uniform grind”?

s) in claim 31 what is meant by  “(7) using silk-screen printing technology to print said first slurry at a position designed for said first sensing electrode on said top surface of said YSZ solid electrolyte layer according to a design size to obtain a second product with a prototype of said first sensing electrode; . . . .” ?

t) in claim 31, step (9), what is meant by “a uniform grind”?

u) in claim 31, step (10), what is meant by “at a position designed for said second sensing electrode”?

v) in claim 31, step (10), what is meant by “according to a design size”?

w) in claim 31, step (12), what is meant by “a uniform grind”?

x) in claim 31, step (13), what is meant by “at a position designed for said third sensing electrode”?

y) in claim 31, step (13), what is meant by “according to a design size”?

z) Claim 31 recites the limitation " (13) using silk-screen printing technology to print said fourth slurry at a position designed. for said third sensing electrode on said top surface of said YSZ solid electrolyte layer according to a design size to obtain a fourth product with a prototype of said third sensing electrode " in 
step (13).  There is insufficient antecedent basis for this limitation in the claim.  Should “with” be – off --?

aa) in claim 31, step (14), what is meant by “leading out”?

ab) in claim 31, step (14), it is not clear whether the Pt slurry substantially or even partially covers each of  said reference electrode, said first sensing electrode, said second sensing electrode and the prototype of said third sensing electrode after the “leading out”.

ac) in claim 31, steps (4), (7), (10), and (13), it is not clear whether the phrase “with a prototype” implies that one product is formed or two.  For example, 
claim 31, step (4), recites “to obtain a first product with a prototype of said reference electrode…”  Are a first product and a separate prototype of said reference electrode produced or is a first product formed that has a prototype of said reference electrode?  From the Examiner’s best understanding of the intended meanings of the phrases he suggests replacing “with a prototype” with – having [or including] a prototype --.




Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over  Liang et al., “Light-Regulated Electrochemical Sensor Array for Efficiently Discriminating Hazardous Gases,” ACS Sens. 2017, 2, 1467-1473, including Supplementary information,  (hereafter “Liang”) in view of the EPO computer-generated English language translation of Jin et al. CN 106198677A (hereafter “Jin”) , Horzum et al., “VOC sensors based on a metal oxide nanofibrous membrane/QCM system prepared by electrospinning,” New J. Chem., 2014, 38, 5761-5768 (hereafter “Horzum”), and Zhou et al., “Highly Enhanced Sensing Properties for ZhO Nanoparticle-Decorated Round-Edged α-Fe2O3 Hexahedrons,” ACS Appl. Mater. Interfaces 2015, 7, 8743-8749 (hereafter “Zhou”)


Addressing claim 28, Liang discloses an electrochemical sensor based on light regulated electrochemical reaction (see the title and Abstract), comprising a YSZ solid electrolyte layer (see Figure 1(a), the last sentence in the first column on page 1472,  and the first sentence in the first full paragraph in the first column on page 14681), a heating plate (note “Pt heater” in Figure 1(a), which is clearly in the form of a plate.  Also, note that the electrolyte layer is which is just above the Pt healer and has a similar shape is said to be a plate (see the first paragraph of  2) Fabrication of the sensing devices, which is on Supplementary information page S-3)), a reference electrode (one of ordinary  skill in the art would understand “RE” in Figure 1(a) to represent reference electrode, especially in light of the first and second paragraphs of 3)Evaluating of the sensing behavior of the sensing devices in Supplementary information, which is on page S-4) and discloses using SE and RE to measure electrical potential) and three sensing electrodes (one of ordinary  skill in the art would understand “SE1”, “SE2”, and “SE3’ in Figure 1(a) to represent, respectively, sensing electrode 1, sensing electrode 2, and sending electrode 3, especially in light of the first and second paragraphs of 3) Evaluating of the sensing behavior of the sensing devices in Supplementary information, which is on page S-4 and discloses using SE and RE to measure electrical potential), wherein: 
said YSZ solid electrolyte layer and said heating plate are cube-shaped (see Figure 1(a)), and said YSZ solid electrolyte layer has a side length equal to a side length of said heating plate (this limitation is shown in Figure 1(a)); said YSZ solid electrolyte layer has a bottom surface attached and fixed to a top surface of said heating plate (this limitation is shown in Figure 1(a)); 
said reference electrode and said three sensing electrodes are all cubes of same size (see Figure 2(a). Also note the following, “Each of the photoactive sensing materials (ZnO, ZnO/CeO2 and ZnO/Fe2O3) is applied individually on the surface of YSZ plates to form the oxide layer with similar dimensions to the Mn-based RE.[italicizing by the Examiner” See Supplementary information bottom of page S-3, bridging to page S-4.); said reference electrode and said three sensing electrodes are spaced apart on a top surface of said YSZ solid electrolyte layer (see Figures 2(a) and 6); 
each of said reference electrode and said three sensing electrodes has a bottom surface attached and fixed to said top surface of the YSZ solid electrolyte layer (these bottom surfaces may be inferred from Figures 1(a) and 6, which show that all to the electrodes have been form immediately on top of the electrolyte layer.), wherein each of said reference electrode and said three sensing electrodes has a center point, said center points of said reference electrode and said three sensing electrodes are connected to form a square that can overlap. With said top surface of the YSZ solid electrolyte layer after being enlarged  ( for these limitation regarding center points see 
annotated excerpt from Figure 6 below


    PNG
    media_image1.png
    411
    479
    media_image1.png
    Greyscale
  );
)
said three sensing electrodes are a first sensing electrode, a second sensing electrode and a third sensing electrode (again, one of ordinary  skill in the art would understand “SE1”, “SE2”, and “SE3’ in Figure 1(a) to represent, respectively, sensing electrode 1, sensing electrode 2, and sending electrode 3, especially in light of the first and second paragraphs of 3) Evaluating of the sensing behavior of the sensing devices in Supplementary information, which is on page S-4 and discloses using SE and RE to measure electrical potential); 
said first sensing electrode is made of zinc oxide (see the first sentence of Results and Discussion, which is on page 1468, noting therein “ZnO”.  Also see 
Table 2 on page 1471.); said second sensing electrode is made of a mixture of zinc oxide and iron (III) oxide , wherein said iron (III) oxide has a mass 20% of said zinc oxide in said mixture of zinc oxide and iron (III) oxide (for this second sensing electrode composition see the first sentence of Results and Discussion, which is on page 1468, noting therein “ZnO/Fe2O3,”; Table 2 on page 1471; the first sentence of 1) Sensing materials synthesize and characterization, which is on Supplementary information page S-3, noting therein , “ZnO-based (ZnO/CeO2 and ZnO/Fe2O3) composites are synthesized via the following steps: ZnO (99%, Sigma, Germany) incorporated with different amount (5-40 wt. %) of metallic oxide (CeO2 or Fe2O3, 99%, Sigma, Germany) . . . .”; and in Supplementary information Figures 5S ang 6S note “ZnO + 20 wt.% Fe2O3”.) ; said third sensing electrode is made of a mixture of zinc oxide and cerium oxide, wherein said cerium oxide has a mass 30% of said zinc oxide in the mixture of zinc oxide and cerium oxide ( for this third sensing electrode composition see the first sentence of Results and Discussion, which is on page 1468, noting therein “ZnO/CeO2,”; Table 2 on page 1471; the first sentence of 1) Sensing materials synthesize and characterization, which is on Supplementary information page S-3, noting herein , “ZnO-based (ZnO/CeO2 and ZnO/Fe2O3) composites are synthesized via the following steps: ZnO (99%, Sigma, Germany) incorporated with different amount (5-40 wt. %) of metallic oxide (CeO2 or Fe2O3, 99%, Sigma, Germany) . . . .”, and in Supplementary information Figures 5S ang 6S note “ZnO + 30 wt.% CeO2”. ); said reference electrode is made of manganese dioxide ( for this compositor of the reference electrode see 2) Fabrication of the sensing devices, which is on Supplementary information pages S-3 and S-4 ); said reference electrode is located between said first sensing electrode and said third sensing electrode (see Laing Figure 1(a) and Applicant’s Figure 1); said second sensing electrode is located between said first sensing electrode and said third sensing electrode  (see Laing Figure 1(a) and Applicant’s Figure 1). 
Liang, though, does not specifically disclose that “a reference electrode lead is provided on said reference electrode; a first sensing electrode lead is provided on said first. Sensing electrode; a second sensing electrode lead is provided on said second sensing electrode; and a third sensing electrode lead is provided on said third sensing electrode; . . . .”  
Jin discloses an electrochemical sensor based on light regulated electrochemical reaction (see the title and Abstract), comprising a YSZ solid electrolyte layer, a heater, a reference electrode (20), and a sensing electrode (30).  See the title, the second and third paragraphs of Summary of the invention, which is on page 1; Figure 3, and the Embodiment 2 description, which is on page 3.  The heater is in the form of a heating plate.  See Figure 3, noting herein heating chip (plate) 60.  Jin further discloses providing a lead (50) for each of the electrodes in order to connect them to the data receiving and processing device (200).  See Jin Figures 1-3.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide leads as taught by Jin for the sensing and refence electrodes in the electrochemical sensor of Liang discloses recording the electric potential difference between the sensing electros and the refence electrode using an electrometer (see the second paragraph of 3) Evaluating of the sensing behavior of the sensing devices in Supplementary information, which is on page S-4), which implies an electrical connection of some sort, albeit unspecified, between the electrodes and the electrometer, so to use leads as disclosed by Jin is at best just simple substation of one known electrical connection element for electrodes in the electrochemical sensor art for another with predictable results.
Liang also does not disclose “wherein under the conditions of light on and light off, said electrochemical sensor is used to identify individual gases in a gas mixture composed of toluene, benzene and formaldehyde.”  As a first matter, the Examiner assumes by this limitation that Applicant means that the electrochemical sensor could identify toluene, benzene and formaldehyde if present in a gas mixture. Since the electrochemical sensor of Liang as modified by Jin is identical to the one claimed, most especially in having an electrolyte and electrodes with the same compositions as specified in the claim, the sensor of Liang as modified by is expected to have the same properties and capabilities as the one claimed, such as the ability to identify toluene, benzene and formaldehyde.  Moreover, it was known at the time of the invention that ZnO, ZnO/CeO2, and ZnO/Fe2O3 have different relative sensitivities to  toluene, benzene and formaldehyde.  For example, see in Horzum the first full paragraph in the first column on page 5766, the second and third sentences in the second column on page 5766, and Figure 8; and in Zhou see Figure 4, which is on page 8746, noting especially in Figure 4(b) “benzene” and “formaldehyde.   Thus, one of ordinary skill in the electrochemical sensor art at the time of the effective filing date of the application would readily recognize that just as the electrochemical sensor of Liang as modified by Jin relies on the relative sensitives of ZnO, ZnO/CeO2, and ZnO/Fe2O3 and a mathematical algorithm for pattern recognition to identify  C3H6, NO, and CO in a gas mixture (see in Liang the Abstract and Figures 2 and 5 the same sensor could be used to identify toluene, benzene and formaldehyde when an appropriate gas sample training set is used for the pattern recognition algorithm.




Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Jin, Horzum, and Zhou as applied to claim 28 above, and further in view of Touda et al. US 4,462,890 (hereafter “Touda”) and Arima et al. US 4,481,499 (hereafter “Arima”).

	Addressing claim 29, for the additional limitation of this claim see Liang 
Figure 1(a) noting therein “Pt heater & Al2O3 substrate”.  One of ordinary skill in the electrochemical senor art would recognize that the function of the alumina ( Al2O3) substrate in Liang Figure 1(a) is as a heating plate because a Pt heater & Al2O3 substrate together as shown is a common configuration for hearing means for electrochemical gas sensors.  See, for example, Arima the title, Abstract, Figure 2, and col. 2:10-21; and in  Touda the title, Figure 1, col. 3:50-61, and col. 4:57 – col. 5:18.



Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Jin, Horzum, and Zhou as applied to claim 28 above, and further in view of Srivastava et al. US 2010/0077840 A1 (hereafter “Srivastava”).

Addressing claim 30, as for the limitations of “said YSZ solid electrolyte layer has a length of l cm;  said YSZ solid electrolyte layer has a width of d cm; said YSZ solid electrolyte layer has a thickness of h mm; . . . .” and “wherein value of l ranges from 1.3 cm to 1.7 cm; value of d ranges from 1.3 cm to 1.7 cm; value of h ranges from 1 mm to 3 mm; . . . .”, note the following on Liang Supplementary information page S-3,  

    PNG
    media_image2.png
    231
    1093
    media_image2.png
    Greyscale

As for the limitations of “said heating plate has a length of l cm; said heating plate has a width of d cm; said. Heating plate has a thickness of h, mm; . . . .” and “wherein value of l ranges from 1.3 cm to 1.7 cm; value of d ranges from 1.3 cm to 1.7 cm; value of h ranges from 1 mm to 3 mm; . . . .”, Liang Figure 1(a) together with the passage from Supplementary information page S-3 reproduced just above establish that Liang discloses a value or l and a value for d, for the heating plates, within the claimed ranges as Figure 1(a) shows that the length and width of the heating plate is the same as the length and width, respectively, of the YSZ solid electrolyte. Additionally, a value of 
1.5 cm for l and 1.5 cm for h may be inferred from Laing Figure 1(a) together with 
Figure 2(a), which shows a photograph top view of the YSZ solid electrolyte with its sides marked “1.5 cm”.  As for the value of h for the heating place being 1 mm to 3 mm, the Examiner will first note (1) that Liang appears silent about what this value may be, so Liang does not teach away from it being within the claimed range; and (2) Liang Figures 1(a) and 6, although not indicated to be to scale, do show the thickness of the heating plate to be similar, if not the same, as the thickness of the YSZ solid electrolyte layer.  Thus, to have the value of h for the heating plate be within the claimed range is either prima facie obvious as requiring only at most a slight size alteration of the thickness of the heating plate with no material effect on its performance (see MPEP 2144.04(IV)(A)), or prima facie obvious as routine optimization (MPEP 2144.05(II)) of the heating plate and the Pt heater together so as to be able to heat the electrolyte and in turn the electrodes as desired.  That is, to balance the thermal conductance of the heating plate of Liang,  which is due to the intrinsic thermal conductivity of alumina and its volume, with the heating capacity of the Pt heater, which is due in large part to the dimensions of the Pt heater, such as Pt wire length, width, and pattern.
As for the limitations of  “each of said reference electrode, said first sensing electrode, said second sensing electrode, and said third sensing electrode has a length of l1; each of said reference electrode, said first sensing electrode, said second sensing electrode and said third sensing electrode has a width of d1; and each of said reference electrode, said first sensing electrode, said second sensing electrode and said third sensing electrode has a thickness of h1; wherein value of l1 ranges from 4 mm to 6 mm; value of d1 ranges from 4 mm to 6 mm; and. Value of h1 ranges from 1.4 um to 
16 µm…”, note the following at Liang Supplementary information page S-3 bottom, bridging to page S-4,

    PNG
    media_image3.png
    479
    1136
    media_image3.png
    Greyscale

   
    PNG
    media_image4.png
    165
    1124
    media_image4.png
    Greyscale


It will be noted that Liang is silent regarding the value of h1 the thickness of the first sensing electrode, said second sensing electrode and said third sensing electrode, so Liang does not  teach away from having h1 be within the claimed range.  
Srivastava discloses a light-assisted sensor for sensing gaseous species by measuring the change in an electrical property of a conductive material of electrodes upon exposure to the gaseous species.  The conductive material comprises a ZnO film. Most significantly, Srivastava has found that the thickness of the ZnO film is a result effective variable that affects the sensitivity of the sensor for target gaseous species.  See in Srivastava  the title, Abstract, Figures 9(a)-(c) and paragraphs [0020] and [0057].  Thus, in light of Srivastava, to have the  thickness, h1, of the ZnO films in Laing be within the claimed range is prima facie obvious as routine optimization of a known result effective variable (MPEP 2144.05(II)).2  








Other Relevant Prior Art

The International Search Report for International application no.PCT/CN2018/103569 cites CN 103018282 A as a “Y” document against claims 16-27 of the application, CN 106198677 A as a “Y” document against claims 16-27, and 
CN 102326078 A as a “Y” document against claims 17, 19, and 21.  The corresponding Written Opinion labels these “Y” documents as, respectively, D1, D2, and D3. The U.S. Examiner of U.S. application 16/764388 has obtained a computer-generated English language translation of CN 103018282 A, which is included in this Office Action. 
CN 106198677 A is the Jin reference, which has been used above as a secondary reference in the rejections under 35 U.S.C. 103.  WO 2010/079490 A1 is an English language equivalent to  CN 102326078 A.  
	Regarding D1 the Written Opinion states,

    PNG
    media_image5.png
    60
    634
    media_image5.png
    Greyscale

	The Written Opinion turns to D2 for these features and merely states,

    PNG
    media_image6.png
    153
    646
    media_image6.png
    Greyscale

	Putting aside that the sensor in D1 does not comprise a solid electrolyte, unlike the sensor in D2, that the sensor of D2 is for diagnosing lung cancer from markers in breath samples, which is not suggested in D2, none of D1, D2, or D3 discloses that the sensor comprise, as required by independent claim 28 and similarly independent claim 31 in  U.S. application 16/764388  the following features

    PNG
    media_image7.png
    367
    594
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    445
    569
    media_image8.png
    Greyscale

(excerpted from claim 28).


Allowable Subject Matter

Claim 31 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Claims 32 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 31 the combination of limitations requires various details of the preparation method such as the following

    PNG
    media_image9.png
    473
    579
    media_image9.png
    Greyscale


While Liang as modified by Jin discloses an electrochemical sensor that would be produced by the claimed method for preparing an electrochemical sensor (see the rejection of claim 28 under 35 U.S.C. 103 above) and further discloses some of the process by which the electrochemical sensor is made, there is no disclosure in Liang, Jin or any other available prior art for preparing the electrochemical sensor in the very detailed way explained in claim 28.  Liang, for example, discloses

    PNG
    media_image10.png
    510
    1130
    media_image10.png
    Greyscale
  
(Supplementary information page S-3).

b) claims 32 and 33 depend from allowable claim 31.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795       
August 10, 2022                                                                                                                                                                                                 





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is well known in the electrochemical gas sensor art that the YSZ in YSZ-based as sensor function foremost as a solid electrolyte.
        2 Note that the Examiner is not relying on the any of the particular thicknesses for the ZnO films disclosed by Srivastava, only the teaching that the thickness of the ZnO film is a result effective variable.  Although the sensor of Srivastava works on a similar principle to that of Liang – pattern recognition processing of electrical measurement signals  from ZnO containing electrodes exposed to gas and controlled light exposure – the sensors have different configurations, so particular dimensions of the electrodes would be expected to likely be dissimilar between the sensors of Liang and Srivastava,